Title: To James Madison from Anthony Terry, 22 October 1803
From: Terry, Anthony
To: Madison, James


					
						Sir,
						Cadiz 22d. October 1803.
					
						I had the honour of writing you the 5th. instant.
						Edward Preble Esqre. Commodore of the U. S. Squadron in the Mediterranean has been so obliging as to communicate to me the pleasing news of the differences being settled between the U. S. & the Emperor of Morocco, on which I most sincerely congratulate you, assuring you that said news has caused a great pleasure amongst all our Citizens here.
						You will have heard of the Sickness that has lately taken place in Malaga, which is reported to be the Black Vomit,  the last accounts mentioned that it was mending as the number of Dead diminished daily; but thanks to the Almighty it has not spread out of Malaga, and in this part of the Country we enjoy the most perfect health, which you will please  make publick that our trade may not suffer by ungrounded reports.  I have the honour to be most respectfully, Sir, Your most obt. hble Servt.
					
						In absence of Mr. J. Yznardy
						Anthony Terry
						Vice Consul.
					
					
						Governmt. Notes...39% or 40%.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
